                                 1

                                 2

                                 3

                                 4

                                 5

                                 6

                                 7

                                 8
                                                        UNITED STATES DISTRICT COURT
                                 9
                                           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                10

                                11   JASON HOLLOWAY, individually,        Case No. 5:19-cv-00708-JAK (KKx)
                                     and on behalf of others similarly
                                12   situated,                            Judge: Hon. John A. Kronstadt
                                                                          Magistrate Judge: Hon. Kenly K. Kato
                                13                          Plaintiffs,   Action Date: March 14, 2019
                                14        v.
402 West Broadway, Suite 1025




                                                                          STIPULATED PROTECTIVE
                                15   3M COMPANY, a Delaware               ORDER
    San Diego, CA 92101




                                     corporation; and DOES 1 through
     Greene & Roberts


       (619) 398-3400




                                16   50, inclusive,
                                17                          Defendants.
                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 19-CV-00708-JAK (KKx)
                                 1   1.    A. PURPOSES AND LIMITATIONS
                                 2         Discovery in this action is likely to involve production of confidential,
                                 3   proprietary, or private information for which special protection from public
                                 4   disclosure and from use for any purpose other than prosecuting this litigation may
                                 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                 6   enter the following Stipulated Protective Order. The parties acknowledge that this
                                 7   Order does not confer blanket protections on all disclosures or responses to
                                 8   discovery and that the protection it affords from public disclosure and use extends
                                 9   only to the limited information or items that are entitled to confidential treatment
                                10   under the applicable legal principles. The parties further acknowledge, as set forth in
                                11   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                13   procedures that must be followed and the standards that will be applied when a party
                                14   seeks permission from the court to file material under seal.
402 West Broadway, Suite 1025




                                15         B. GOOD CAUSE STATEMENT
    San Diego, CA 92101
     Greene & Roberts


       (619) 398-3400




                                16         This action is likely to involve production of private personnel, payroll,
                                17   trade secrets, commercial, financial, technical and/or proprietary information for
                                18   which special protection from public disclosure and from use for any purpose
                                19   other than prosecution of this action is warranted. Such confidential and
                                20   proprietary materials and information consist of, among other things, confidential
                                21   personnel, payroll, business or financial information, information regarding
                                22   confidential business practices, or other confidential research, development, or
                                23   commercial information (including information implicating privacy rights of third
                                24   parties), information otherwise generally unavailable to the public, or which may be
                                25   privileged or otherwise protected from disclosure under state or federal statutes,
                                26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                27   information, to facilitate the prompt resolution of disputes over confidentiality of
                                28   discovery materials, to adequately protect information the parties are entitled to keep
                                                                                 1
                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                              CASE NO. 19-CV-00708-JAK (KKx)
 1   confidential, to ensure that the parties are permitted reasonable necessary uses of
 2   such material in preparation for and in the conduct of trial, to address their handling
 3   at the end of the litigation, and serve the ends of justice, a protective order for such
 4   information is justified in this matter. It is the intent of the parties that information
 5   will not be designated as confidential for tactical reasons and that nothing be
 6   so designated without a good faith belief that it has been maintained in a
 7   confidential, non-public manner, and there is good cause why it should not be part
 8   of the public record of this case.
 9   2.     DEFINITIONS
10          2.1    Action: this pending federal lawsuit.
11          2.2    Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16   the Good Cause Statement.
17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19          2.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22          2.6    Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced
25   or generated in disclosures or responses to discovery in this matter.
26          2.7    Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28   an expert witness or as a consultant in this Action.
                                                  2
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 19-CV-00708-JAK (KKx)
 1         2.8    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9    Non-Party: any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action and
 8   have appeared in this Action on behalf of that party or are affiliated with a law firm
 9   which has appeared on behalf of that party, and includes support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                  3
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1         Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3   4.    DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
 6   otherwise in writing or a court order otherwise directs. Final disposition shall be
 7   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 8   with or without prejudice; and (2) final judgment herein after the completion and
 9   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1 Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items, or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to
24   impose unnecessary expenses and burdens on other parties) may expose the
25   Designating Party to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                  4
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 2   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7         (a) for information in documentary form (e.g., paper or electronic documents,
 8   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 9   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
10   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
11   material. If only a portion or portions of the material on a page qualifies for
12   protection, the Producing Party also must clearly identify the protected portion(s)
13   (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection shall be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19   documents it wants copied and produced, the Producing Party must determine
20   which documents, or portions thereof, qualify for protection under this Order. Then,
21   before producing the specified documents, the Producing Party must affix the
22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23   portion or portions of the material on a page qualifies for protection, the Producing
24   Party also must clearly identify the protected portion(s) (e.g., by making
25   appropriate markings in the margins).
26         (b) for testimony given in depositions that the Designating Party identify the
27   Disclosure or Discovery Material on the record, before the close of the deposition
28   all protected testimony.
                                                  5
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1         (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, shall identify the
 6   protected portion(s).
 7         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive
 9   the Designating Party’s right to secure protection under this Order for such
10   material. Upon timely correction of a designation, the Receiving Party must make
11   reasonable efforts to assure that the material is treated in accordance with the
12   provisions of this Order.
13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
14         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
18   resolution process under Local Rule 37.1 et seq.
19         6.3 The burden of persuasion in any such challenge proceeding shall be on
20   the Designating Party. Frivolous challenges, and those made for an improper
21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
22   parties) may expose the Challenging Party to sanctions. Unless the Designating
23   Party has waived or withdrawn the confidentiality designation, all parties shall
24   continue to afford the material in question the level of protection to which it is
25   entitled under the Producing Party’s designation until the Court rules on the
26   challenge.
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28
                                                  6
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 2   disclosed or produced by another Party or by a Non-Party in connection with this
 3   Action only for prosecuting, defending, or attempting to settle this Action. Such
 4   Protected Material may be disclosed only to the categories of persons and under the
 5   conditions described in this Order. When the Action has been terminated, a
 6   Receiving Party must comply with the provisions of section 13 below (FINAL
 7   DISPOSITION).
 8         Protected Material must be stored and maintained by a Receiving Party at a
 9   location and in a secure manner that ensures that access is limited to the persons
10   authorized under this Order.
11         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
12   otherwise ordered by the court or permitted in writing by the Designating Party, a
13   Receiving Party may disclose any information or item designated
14   “CONFIDENTIAL” only to:
15         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
16   as employees of said Outside Counsel of Record to whom it is reasonably necessary
17   to disclose the information for this Action;
18         (b) the officers, directors, and employees (including House Counsel) of the
19   Receiving Party to whom disclosure is reasonably necessary for this Action;
20         (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (d) the court and its personnel;
24         (e) court reporters and their staff;
25         (f) professional jury or trial consultants, mock jurors, and Professional
26   Vendors to whom disclosure is reasonably necessary for this Action and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28
                                                    7
                                                             STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 19-CV-00708-JAK (KKx)
 1         (g) the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information;
 3         (h) during their depositions, witnesses, and attorneys for witnesses, in the
 4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 6   will not be permitted to keep any confidential information unless they sign the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8   agreed by the Designating Party or ordered by the court. Pages of transcribed
 9   deposition testimony or exhibits to depositions that reveal Protected Material may
10   be separately bound by the court reporter and may not be disclosed to anyone
11   except as permitted under this Stipulated Protective Order; and
12         (i) any mediator or settlement officer, and their supporting personnel,
13   mutually agreed upon by any of the parties engaged in settlement discussions.
14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION
15

16         If a Party is served with a subpoena or a court order issued in other litigation
17   that compels disclosure of any information or items designated in this Action as
18   “CONFIDENTIAL,” that Party must:
19         (a) promptly notify in writing the Designating Party. Such notification shall
20   include a copy of the subpoena or court order;
21         (b) promptly notify in writing the party who caused the subpoena or order to
22   issue in the other litigation that some or all of the material covered by the subpoena
23   or order is subject to this Protective Order. Such notification shall include a copy of
24   this Stipulated Protective Order; and
25         (c) cooperate with respect to all reasonable procedures sought to be pursued
26   by the Designating Party whose Protected Material may be affected.
27         If the Designating Party timely seeks a protective order, the Party served with
28   the subpoena or court order shall not produce any information designated in this
                                                 8
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1   action as “CONFIDENTIAL” before a determination by the court from which the
 2   subpoena or order issued, unless the Party has obtained the Designating Party’s
 3   permission. The Designating Party shall bear the burden and expense of seeking
 4   protection in that court of its confidential material and nothing in these provisions
 5   should be construed as authorizing or encouraging a Receiving Party in this Action
 6   to disobey a lawful directive from another court.
 7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
 8

 9         (a) The terms of this Order are applicable to information produced by a Non-
10   Party in this Action and designated as “CONFIDENTIAL.” Such information
11   produced by Non-Parties in connection with this litigation is protected by the
12   remedies and relief provided by this Order. Nothing in these provisions should be
13   construed as prohibiting a Non-Party from seeking additional protections.
14         (b) In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18         (1) promptly notify in writing the Requesting Party and the Non-Party that
19   some or all of the information requested is subject to a confidentiality agreement
20   with a Non-Party;
21         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
22   Order in this Action, the relevant discovery request(s), and a reasonably specific
23   description of the information requested; and
24         (3) make the information requested available for inspection by the Non-
25   Party, if requested.
26         (c) If the Non-Party fails to seek a protective order from this court within 14
27   days of receiving the notice and accompanying information, the Receiving Party
28   may produce the Non-Party’s confidential information responsive to the discovery
                                                 9
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 2   not produce any information in its possession or control that is subject to the
 3   confidentiality agreement with the Non-Party before a determination by the court.
 4   Absent a court order to the contrary, the Non-Party shall bear the burden and
 5   expense of seeking protection in this court of its Protected Material.
 6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8   Protected Material to any person or in any circumstance not authorized under this
 9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best
11   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
12   person or persons to whom unauthorized disclosures were made of all the terms of
13   this Order, and (d) request such person or persons to execute the “Acknowledgment
14   and Agreement to Be Bound” that is attached hereto as Exhibit A.
15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
16

17         When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other
19   protection, the obligations of the Receiving Parties are those set forth in Federal
20   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
21   whatever procedure may be established in an e-discovery order that provides for
22   production without prior privilege review. Pursuant to Federal Rule of Evidence
23   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
24   of a communication or information covered by the attorney-client privilege or work
25   product protection, the parties may incorporate their agreement in the stipulated
26   protective order submitted to the court.
27   12.   MISCELLANEOUS
28
                                                 10
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
 1         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 2   person to seek its modification by the Court in the future.
 3         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 4   Protective Order no Party waives any right it otherwise would have to object to
 5   disclosing or producing any information or item on any ground not addressed in
 6   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 7   any ground to use in evidence any of the material covered by this Protective Order.
 8         12.3 Filing Protected Material. A Party that seeks to file under seal any
 9   Protected Material must comply with Civil Local Rule 79-5. Protected Material
10   may only be filed under seal pursuant to a court order authorizing the sealing of the
11   specific Protected Material at issue. If a Party's request to file Protected Material
12   under seal is denied by the court, then the Receiving Party may file the information
13   in the public record unless otherwise instructed by the court.
14   13.   FINAL DISPOSITION
15         After the final disposition of this Action, as defined in paragraph 4, within 30
16   days of a written request by the Designating Party, each Receiving Party must
17   return all Protected Material to the Producing Party or destroy such material. As
18   used in this subdivision, “all Protected Material” includes all copies, abstracts,
19   compilations, summaries, and any other format reproducing or capturing any of the
20   Protected Material. Whether the Protected Material is returned or destroyed, the
21   Receiving Party must submit a written certification to the Producing Party (and, if
22   not the same person or entity, to the Designating Party) by the 60 day deadline that
23   (1) identifies (by category, where appropriate) all the Protected Material that was
24   returned or destroyed and (2)affirms that the Receiving Party has not retained any
25   copies, abstracts, compilations, summaries or any other format reproducing or
26   capturing any of the Protected Material. Notwithstanding this provision, Counsel
27   are entitled to retain an archival copy of all pleadings, motion papers, trial,
28   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                  11
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 19-CV-00708-JAK (KKx)
 1   and trial exhibits, expert reports, attorney work product, and consultant and expert
 2   work product, even if such materials contain Protected Material. Any such archival
 3   copies that contain or constitute Protected Material remain subject to this Protective
 4   Order as set forth in Section 4 (DURATION).
 5         14. Any violation of this Order may be punished by any and all appropriate
 6   measures including, without limitation, contempt proceedings and/or monetary
 7   sanctions.
 8                IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9   Dated: July 12, 2019                   MATERN LAW GROUP, PC
10

11                                   By:    /s/ Kayvon Sabourian
                                            MATTHEW J. MATERN
12                                          LAUNA ADOLPH
                                            KAYVON SABOURIAN
13                                          Attorneys for Plaintiff
                                            JASON HOLLOWAY, individually and on
14                                          behalf of all others similarly situated
15   Dated: July 12, 2019                   GREENE & ROBERTS
16

17                                   By:    /s/ Maria C. Roberts
                                            MARIA C. ROBERTS
18                                          DESSI N. DAY
                                            Attorneys for Defendant
19                                          3M COMPANY
20
                                            ORDER
21

22
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

23

24   Dated: July 12, 2019                   By:
                                                       Hon. Kenly Kiya Kato
25                                                     United States Magistrate Judge
26

27

28
                                                  12
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 19-CV-00708-JAK (KKx)
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Jason Holloway vs. 3M Company, Case No. 5:19-cv-00708-
 8   JAK (KKk). I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22         Dated this           day of                           , 20___, at
23                             ,                      .
24   Dated:                                           By:
25

26

27

28
                                                 13
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 19-CV-00708-JAK (KKx)
